Citation Nr: 0844359	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as secondary to service-
connected bilateral knee disorders. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for a right wrist disability, based upon the initial 
grant of service connection.

(The issue of entitlement to the repair or replacement of an 
inground pool heater under the provisions of independent 
living services will be addressed in a separate decision.)  


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

S. F. S., Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Good or sufficient cause having been shown, the veteran's 
November 2006 motion to advance his appeal on the Board's 
docket has been granted pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

This case was previously before the Board in May 2006 and 
February 2007, on which occasions it was remanded for 
additional development. The case is now, once more, before 
the Board for appellate review.

Finally, for reasons which will become apparent, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

At the time of the Board's prior remand in February 2007, it 
was noted that the veteran's contentions included an argument 
that his bilateral shoulder disability was in some way due to 
the required use of crutches caused by his service-connected 
bilateral knee disability.  Further noted was that a VA 
physician had offered an opinion that the veteran's bilateral 
shoulder disability was in some way due to his service-
connected knee disabilities.  

Significantly, the veteran's use of crutches for ambulation 
over an extended period of time because of his service-
connected bilateral knee disorder is well documented.  
However, a VA orthopedic examination in September 2003 and 
accompanying VA physical therapy examination in October 2004 
produced normal findings upon examination of the veteran's 
shoulders.  Significantly, those examinations did not include 
X-ray studies of the veteran's shoulders.  However, bone 
imaging conducted in January 2005 was consistent with the 
presence of degenerative/arthritic changes in the veteran's 
acromoclavicular joints.

Based on the aforementioned, the Board, at the time of its 
February 2007 remand, determined that the veteran should be 
provided an appropriate examination in order to determine 
whether he has a current bilateral shoulder disorder which is 
in some way related to his service-connected bilateral knee 
disability.  See 38 U.S.C.A. § 5103 (West 2002).

With respect to evaluation of the veteran's service-connected 
right wrist disorder, the Board, during the course of its 
February 2007 remand, acknowledged the veteran's argument 
that his disability was evidenced by pain of such an extent 
that a splint was required, thereby rendering his wrist 
immovable in a manner equivalent to ankylosis.  Further noted 
was that the veteran's wrist was last examined for rating 
purposes in September 2003.  Reportedly, at that time, 
examination showed painful motion, with flexion to 20 
degrees, extension to 20 degrees, and both ulnar and radial 
deviations to 10 degrees.  Significantly, during the course 
of a March 2006 Board hearing, the veteran testified that 
pathology associated with his service-connected right wrist 
had worsened since the time of his September 2003 
examination, and that fusion of that wrist had been 
recommended.  Reportedly, more recent VA treatment records 
had documented increased pathology, including application of 
a wrist splint for pain, as well as degenerative arthritic 
changes on bone imaging in January 2005.  Based on such 
findings, including the veteran's subjective complaints of 
worsening disability and documentary evidence of increased 
pathology since the most recent VA compensation examination 
more than three years earlier, the Board found that an 
additional examination was warranted for appropriate 
assessment of the veteran's service-connected right wrist 
disorder.  Consistent with the aforementioned, the Board, at 
the time of its February 2007 remand, requested that the 
RO/AMC schedule the veteran for an appropriate orthopedic 
examination in order to determine the nature, onset date, and 
etiology of any current bilateral shoulder disorder, as well 
as the nature and severity of the veteran's service-connected 
right wrist disability.  However, a review of the veteran's 
claims folder would appear to indicate that this examination 
was never, in fact, conducted.  Significantly, a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the REMAND instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the REMAND.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2003, the date of 
the veteran's most recent VA orthopedic 
examination for rating purposes, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
nature, onset date, and etiology of his 
current bilateral shoulder disability, as 
well as the nature and severity of his 
service-connected right wrist disorder.  
The RO/AMC is advised that the veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notifications must 
be associated with the claims folder.  
The veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claims.

a.  Regarding the requested examination, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

b.  Following completion of the 
examination, the examiner should offer an 
opinion as to whether the veteran has a 
current, chronic shoulder disability, 
and, if so, whether it is at least as 
likely as not (defined as at least 50 
percent probability) that any current 
shoulder disorder is proximately due to 
or aggravated by the veteran's service-
connected bilateral knee disability, 
including by virtue of the use of 
crutches for ambulation.

If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and above 
the degree of disability that would exist 
without the aggravation caused by the 
veteran's use of crutches for ambulation.  
For example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline symptomatology?  
The increment should be identified and 
defined in terms of actual reported 
findings on examination. 

Note 1:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note 2:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

c.  The examiner should additionally 
present detailed findings regarding any 
disability associated with the veteran's 
service-connected right wrist disorder, 
to include any loss of range of motion 
due to pain.  The examiner should provide 
specific findings of whether ankylosis of 
the right wrist is present, and, if so, 
whether it is favorable or unfavorable.  
If ankylosis is found to be favorable, 
the examiner should state at what range 
the veteran's wrist is ankylosed (e.g., 
whether it is favorable within 20 to 30 
degrees of flexion).  Should ankylosis be 
found to be unfavorable, the examiner 
should state whether it is unfavorable in 
any degree of palmar flexion, or with 
ulnar or radial deviation; or, in the 
alternative, whether it is extremely 
unfavorable so as to be equivalent to 
loss of use of the hand.  The RO/AMC 
should also ask the examiner to provide a 
complete rationale for all opinions 
expressed.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
fully completed.  In particular, the 
RO/AMC should review the requested 
examination report and required medical 
opinion(s) in order to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND.  If they are not, the RO/AMC 
should implement the necessary corrective 
procedures.

4.  After ensuring that all requested 
development has been fully accomplished, 
the RO/AMC should readjudicate the issue 
of entitlement to service connection for 
a bilateral shoulder disability, as well 
as an initial evaluation in excess of 10 
percent for the veteran's service-
connected right wrist disorder.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO/AMC 
should issue a Supplemental Statement of 
the Case (SSOC) encompassing all relevant 
action taken on the claims for benefits, 
to include a summary of the evidence 
reviewed and the applicable law and 
regulations pertinent to this matter.  A 
reasonable period of time for response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


